Scott, J'usticr.
This'action is in replevin and was brought in the District Court of Laramie County by plaintiffs in error‘as plaintiffs against the defendant in error as defendant to recover the possession of about 500 head of cattle in which they alleged ownership and the right to immediate possession and the wrongful and unlawful detention by the defendant; and that said cattle were not taken upon any legal process issued against them or either of them, and that they are not held for a tax; that demand for their possession has been duly made and refused. The defendant made and filed his answer in which he denied each and every allegation in the petition set forth and contained except such as are thereinafter specifically admitted and further answered as follows, viz:
“Defendant further .answering said petition alleges that he is, and at all of the times hereinafter mentioned, was, the duly appointed, qualified, and acting State Veterinarian of Wyoming, and, as such, charged by the laws of said state with the performance of certain official duties, among which are the inspection and quarantine of live stock when necessary for the treatment or prevention of infectious or contagious diseases peculiar to live stock, and the establishment of regulations when necessary to prevent the spread of such infectious or contagious diseases. That the cattle referred to in plaintiff’s petition are a part of a herd, the exact number of which is unknown to defendant, of which plaintiffs are the reputed owners, branded “L5” on the left side, and ranged in Laramie County, Wyoming, under the general charge of one Edgar Boice, who is represented to be the agent of plaintiffs.
*359That for more than one year prior to the commencement of this suit, the cattle so as aforesaid owned and ranged by plaintiffs, were infected with a disease known as scabies or mange, and the agent having charge of plaintiff’s cattle had been notified repeatedly by defendant to dip said cattle according to the dipping regulations prescribed by Circular No. 5, issued by the State Veterinarian, April 27, 1909; that notwithstanding said notifications, the plaintiffs failed and refused to dip and treat their said infected, diseased, and exposed cattle, but continued to keep and range the same with cattle owned by other persons over a wide scope of territory in Laramie County, Wyoming; that on or about the 9th day of April, 1910, defendant in the performance of his official duties as State Veterinarian, employed assistants and proceeded to gather plaintiff’s cattle from the range, and did thereafter roundup, gather, and dip 1,951 head of plaintiff’s cattle, of which 1,499 were dipped twice, and 452 were dipped once. That the labor, service, and materials necessarily used and employed in the said rounding up and dipping of plaintiff’s cattle, entailed a considerable expense, to-wit, the total sum of $5,048.06, the payment of which was refused by plaintiffs and their said agent, Edgar Boice, whereupon defendant seized, took into his possession, and held 290 head of plaintiff’s cattle, and advertised the same for sale in the manner prescribed by law in such cases, for the purpose of defraying the expense incurred in the rounding up and dipping of plaintiffs’ cattle, as aforesaid, and was so holding said cattle pending his said intended sale thereof, or a sufficient number thereof, to defray said expense, and the expense of said sale, at the time the said cattle were taken from his possession under the replevin process issued and levied in this cause. That by reason of the wrongful issuance and execution of said- re-plevin writ, and the removal of said cattle from defendant’s possession thereunder, defendant has been damaged by plaintiffs in the sum of $5,048.06.
*360Wherefore, defendant prays that plaintiffs take nothing under their said petition, and that defendant have and recover judgment against plaintiffs and their sureties in the sum of $5,048.06 with interest and costs of suit.”
To this answer the plaintiffs filed a general demurrer on the ground that the facts stated therein are insufficient to constitute a defense to the cause of action pleaded in the petition. The demurrer was argued and submitted to the trial court and upon consideration thereof that court made and entered the following order, viz:
“This matter now coming on for hearing upon the demurrer of plaintiff to the answer of defendant herein and the court having heard argument by counsel for the respective parties, it is hereby ordRrRd that said demurrer be overruled so far as it involves the consideration of any question of law not included within the questions hereinafter reserved for the decision of the Supreme Court, to which order the plaintiffs at the time duly object and except.
Upon motion of the attorneys for the plaintiffs herein it is further ordrrrd that this action be certified to the Supreme Court and be reserved for its decision upon the following important and difficult questions arising under the Constitution of the State of Wyoming and the Constitution of the United States and necessary to the final decision upon said demurrer, to-wit:
1. Did the Legislature violate Section 20 of Article III of the Constitution of the State of Wyoming in the passage of Chapter 164 of the Session Raws of Wyoming,' 1909?
2. Was Chapter 164 of the Session Laws of Wyoming, 1909, enacted in accordance with Section 25 of Article III of the Constitution of the State of Wyoming?
3. Was Chapter 164 of the Session Laws of Wyoming, 1909, enacted in accordance with Section 28 of Article III of the Constitution of the State of Wyoming?
4. Was Chapter 164 of the Session Laws of Wyoming, 1909, enacted in accordance with Section 8 of Article IV of the Constitution of the State of Wyoming?
*3615. Do the second and third sentences of Section 148 of the Revised Statutes of Wyoming, 1899, as amended by Chapter 164 of the Session Laws of Wyoming, 1909, violate the provisions of the first section of Article XIX of the Constitution of the State of Wyoming?
6. Do the second and third sentences of Section 148 of the- Revised Statutes of Wyoming, 1899, as amended by Chapter 164 of the Session Laws of Wyoming, 1909, violate the provisions of Section 1 of Article III of the Constitution of the State of Wyoming?
7. Do the second and third sentences of Section 148 of the Revised Statutes of Wyoming, 1899, as amended by Chapter 164 of the Session Laws of Wyoming, 1909, violate the provisions of Article II of the Constitution of the State of Wyoming?
8. Does the third sentence of Section 148 of the Revised Statutes of Wyoming, 1899, as amended by Chapter 164 of the Session Laws of Wyoming, 1909, violate the provisions of Section 6 of Article I of the Constitution of the State of Wyoming ?
9. Does the third sentence of Section 148 of the Revised Statutes of Wyoming, 1899, as amended by Chapter 164 of the Session Laws of Wyoming, 1909, violate the provisions of Section 7 of Article I of the Constitution of the State of Wyoming?
10. Does the third sentence of Section 148 of the Revised Statutes of Wyoming, 1899, as amended by Chapter 164 of the Session Laws of Wyoming, 1909, violate the provisions of the Fifth Amendment to the Constitution of the United States?”
It will be observed that the trial court held the answer sufficient to show justification and withstand the' demurrer under the provisions of Chapter 164, S. L. 1909. .As that branch of the case involves no constitutional question it is not here for consideration. The first reserved question is with reference to the constitutionality of the act under Section 20, Article III of the Constitution which is as follows: *362“No law shall be passed except by bill, ánd no bill shall be so altered or amended on its passage through either house as to change its original purpose.”
House Bill No. 137, as originally introduced on February 5, 1909, is as follows:
“A BILL
For
AN ACT to amend and re-enact Section 150, and repealing Sections 155, 156, 158 and 159 of the Revised Statutes of Wyoming, 1899, relating to the duties of the State Veterinarian.
Introduced and read first time Feb. 5. Referred to Com-mitte of the Whole.
Given to Committee on Printing Feb. 6.
Be it enacted by the Legislature of the State of Wyoming:
Section 1. That Sec. 150 of the Revised Statutes of Wyoming of 1899, be amended and re-enacted so as to read as follows:
“Sec. 150. It shall be the duty of the State Veterinarian to superintend the slaughter of such animals as may be condemned, and also the destruction of the carcass, which latter shall be byburning to ashes, and shall include every part of the animal and hide, and also excrement as far as possible. He shall cause the said slaughter and burning to be done as cheaply as practicable and shall pay the expense from any contingent fund appropriated for his office, taking proper vouchers for the same.”
Sec. 2. That Sections 155, 158 and 159 of the Revised Statutes of Wyoming be and the same are hereby repealed.
H.- B. No. 137.”
The bill was amended in the House as follows: “In the title of the bill, after the word ‘Section’ to insert the words ‘one hundred forty-eight and’ and in line four of Section 150 after the word ‘condemned’ insert the words ‘Except sheep and goats’ and also by inserting in the bill section 2 as fol*363lows: Section 2. That Section 148 of the Revised Statutes of Wyoming of 1899 be amended and re-enacted so as to read as follows: In all cases of contagious disease among domestic animals other than sheep or goats in this State, the State Veterinarian shall have authority to order the quarantine of the Inf ected premises, and in case such disease shall become epidemic in any locality in this State, the State Veterinarian shall immediately notify the Governor of the State, who shall thereupon issue his proclamation forbidding any animal of the kind, among which said epidemic exists, to be transferred from said locality, without a certificate from the State Veterinarian showing such animal to be healthy. Whenever it shall become known to the State Veterinarian that a disease known as mange, itch or scabies or any other infectious or contagious disease exists among cattle, horses or domestic animals, except sheep and goats of any county, district or section of the State, it shall be the duty of the said Veterinarian to take such steps as will prevent the spread of said disease within the State, and said Veterinarian shall have power as a ganitary measure, to inspect and compel the dipping, spraying or other sanitary treatment as may be determined by said Veterinarian of all such animals in the State of Wyoming, or in any county, district or section of said State, under such rules and regulations as the said Veterinarian may adopt, and the said Veterinarian may order the owner or owners or persons in charge of such animals to dip, spray or otherwise treat all or any part of such animals as said Veterinarian may find to be infected or to have been exposed to mange or scabies or other infectious or contagious disease.
If the owner or owners or persons in charge of such animals so ordered treated, shall after reasonable notice to be determined by said Veterinarian, fail to dip, spray or otherwise treat such animals as ordered by said Veterinarian, then the said Veterinarian is hereby authorized to seize, or cause to be seized, dipped, sprayed or otherwise treated, such animals, and to hold and sell the same, or such part *364thereof as may be necessary to pay all cost of said inspection, seizing, caring for, dipping, spraying or other treatment, together with cost of sale, and such sale shall be made at such time and place, and'in such manner as may be prescribed by said Veterinarian after not less than three days’ nor more than fifteen days’ notice of the time, place and purpose of such sale has been given by said Veterinarian to the owner or owners or persons in charge of such animals, and in case personal service of such notice cannot be had within the county in which the animals are being held by such Veterinarians, then such notice may be given either by personal service outside of said county, or by advertisement in any paper selected by said Veterinarian; Provided, however, That the owner or owners of such animals so seized and held, may, at any time prior to such sale, recover possession of the same upon payment to the State Veterinarian of the amount of the costs incurred by order of the Veterinarian against such animals; and Provided, further, That any sum realized from the sale of such animals, over and above the amount of costs actually incurred against such animals, shall be returned by the Veterinarian to the owner of such animals, if known,' or can by reasonable diligence, be found, otherwise to be placed in the estray fund subject to the laws.”
It is here urged that this amendment which for convenience we shall designate as the Jefferis amendment and which is found in sec. 2 of the enrolled act (Chapt. 164 S. L. 1909) was for a different purpose than that contemplated by the original bill, i. e., H. B. 137 as originally introduced. In other words, that the purpose of the bill as originally introduced was changed in the course of its passage contrary to the provisions of Sec. 20, Art. Ill of the Constitution.
The section amended (Sec. 150) related to and made it the duty of the State Veterinarian to destroy the carcasses in a certain way of infected animals slaughtered by him or under his personal direction under the provisions of Section 149 of the R. S. to prevent the spread of the disease with *365which such slaughtered animals were infected. The title of the amendatory act or H. B. 137 as originally introduced related to the duties of that officer under section 150. The Jefferis amendment to the bill (Sec. 2, Chap. 164, S. T. 1909) above set out also related to the duties of that officer, in the matter of quarantining and treating stock known to be infected with a contagious disease so as to prevent its spread. It is provided in Sec. 2 or the Jefferis amendment to the bill as enacted that “Whenever it shall become known to the State Veterinarian that a disease exists among cattle, horses or domestic animals, except sheep and goats it shall be the duty of said Veterinarian to take such steps as will prevent the spread of such disease in the State,” &c. He is there given power and authority to compel spraying, dipping and other sanitary treatment as may be determined by him whenever it shall become known to him that such disease exists. If the owner, after reasonable notice, fails to comply with his directions he is empowered to seize the animals, treat them and hold them as security and sell them as therein prescribed for the expense of such treatment unless redeemed by the owner. It cannot.be conceded for one moment that section 2 or the Jefferis amendment to the bill did not also refer to the duty of the State Veterinarian and the bill before as well as after this amendment related to the duties of that officer with relation to the prevention of the spread of infectious diseases among cattle, and for that purpose the first section authorized the killing of diseased animals when infected with certain diseases and destroying the carcasses, and the second section or Jefferis amendment directed the quarantining and treatment of cattle when infected with scabies or other infectious disease therein named.
Sections 148 and 150 before and after amendment were not incongruous but related to the duties of the State Veterinarian with reference to stamping out or preventing the spread of infectious diseases among cattle, and sections 1 and 2 of the amendatoiy act were in furtherance of that *366purpose, germane to and'within the scope of the subject of the bill. (Commissioners of Laramie Co. v. Stone, 7 Wyo. 280, 291, 51 Pac. 605.) We are therefore of the opinion that the bill, as originally introduced, was not altered or amended so as to change its original purpose as to come within the inhibition of section 20, Article III of the Constitution.
2. The second, third and fourth reserved questions may be considered together. They -involve the consideration of whether the enactment of the law measures up the requirements of sections 25 and 28 of Article III and section 8 of Article IV of the Constitution. Sections 25 and 28 are as follows:
“Sec. 25. No bill shall become a law, except by a vote of a majority of all the- members elected to each house, nor unless on its final passage the vote taken by ayes and noes, and the names of those voting be entered on the journal.”
“Sec. 28. The presiding officer of each house shall in the presence of the house over which he presides, sign all bills and joint resolutions passed by the legislature immediately after their titles have been publicly read, and the fact of signing shall be at once entered upon the journal.”
Section 8, Article IV, provides for presentation to and the approval or veto by the Governor of every bill which has passed the legislature. “If he approves he shall sign it.” It is unnecessary to set out the last section in full for the Governor approved and signed the bill under consideration. The answer to the fourth question, therefore, turns upon the method of enactment and whether such method complied with sections 25 and 28 of Article III, supra.
H. B. 137, as originally introduced, purported by its title to amend and re-enact section 150, R. S., 1899'. It was regularly amended in the House by the insertion of the Jefferis amendment, as it appears in section 2 of the act and as it finally passed the House and by change of title to cover the subject matter of that amendment and then ordered engrossed for third reading (House Journal 382-4). The en*367grossment committee reported H. B. 137 by number only among others as correctly engrossed under date of February 16, 1909 (H. J. 398). On that day under suspension of the rules a number of bills, including H. B. 137, were passed upon third reading and the ayes and noes and the names of those voting were entered on the journal. (H. J. 399.) On February 16, 1909, the following entry appears on page 402 of the House Journal, under the heading “Passed under suspension of rules.” “H. B. No. 137 — ‘A bill for an act to amend and re-enact section 150, and repealing sections 155, 156, 158 and 159 of the Revised Statutes of Wyoming of 1899, relating to the duties of the State Veterinarian,’ was read third time, placed upon its final passage and passed by the following vote: (Setting out the ayes and noes.)
“And so, the bill having received the affirmative vote of a majority of all the members elected to the House, Mr. Speaker declared said H. B. No. 137 passed.” (House Journal, 402.) On February 17, 1909, a House communication was received by the Senate that certain bills had passed the House, including “House Bill No. 137 — A bill for an'act to amend and re-enact sections 148 and 150 and repealing sections 155, 156, 158 and 159 of the Revised Statutes of Wyoming of 1899, relating to the duties of the State Veterinarian.” (Senate Journal, 338.) The bill was regularly passed by the Senate under the amended title and so communicated by the Senate to the House on February 20, 1909. (H. J., 573.) On the same day the House Enrollment Committee reported H. B. 137, giving the number only, as correctly enrolled as Enrolled Act 96. (H. J., 581.) On February 20, 1909, under the heading “Signing Enrolled Acts” appears the following: “Mr. Speaker announced that he was about to sign * * * E. A. No. 96, House of Representatives ‘An act to amend and re-enact section 150, and repealing sections 155, 156, 158 and 159 of the-Revised Statutes of Wyoming, 1899, relating to the duties of the State Veterinarian. * * * And Mr. Speaker did in the presence of the House affix his official signature to each *368and all of said Enrolled Acts.” (PI. J. 581, 582.) Ño question is made as to the regularity of the passage of the bill under'the amended title in the Senate and the signing of the Enrolled Act by the President of the Senate and its • approval by the Governor.
It will be observed that the bill was referred to by number and original title in the journal of the House before and after the Jefferis amendment, with the exception of the reports of the committees on engrossment and on enrollment which referred to it by number only. We have held that the bill was regularly and properly amended, both as to title and subject in the House wherein it originated. The report of the Committee on Engrossment -designated it as House Bill 137. These matters affirmatively appear from the entries in the House Journal. In the case of George Bolin Co. v. North'Platte Valley Irr. Co., 121 Pac. 22, recently decided by this court, there was a conflict in the journal recital of the title in the Enrolled Act. This court said: ‘ “Either the recital that the bill there signed (by the President of the Senate) was ‘House Enrolled Act No. 73’ or that it was ‘House Bill No. 96 — A bill for an act’ &c. is erroneous. We must therefore look beyond the single journal entry for evidence as to which of the two is correct.” An examination of the Senate Journal showed that House Bill No. 96 never passed the Senate and did not become an enrolled act and could not properly have been signed as such while House. Bill 69 was regularly passed and was a part of the enrolled act. The act was upheld notwithstanding the conflict appearing with reference to the journal entries .as evidence of what was actually done. While'a. journal entry is evidence to be considered in determining the question here presented, we are not limited by the recital of a single journal entry if upon construing all the entries together it is manifest that such single entry is erroneous or incomplete and notwithstanding that fact upon all the entries the provisions of the Constitution have been complied with. We may and should take into consideration in determining this *369question the condition of the bill at the time the vote upon its final passage was taken. At that time it is shown to have been correctly engrossed. It had been regularly changed and amended and while the Clerk of the House failed to enter the complete and amended title ill the journal as it existed at and subsequent to its reference to the Committee on Engrossment that committee subsequently reported the bill by number as correctly engrossed. That report, if true, and we think it mitót be so taken, would show that the engrossed bill -contained all amendments both as to title and the body of the bill, otherwise it was not correctly engrossed. The journal entry shows that when the bill came up for third reading and was put upon its final passage that it was read. We are of the opinion that the entire bill, as it then existed, was before the House and the vote was upon the final passage of House Bill 137 as engrossed and read notwithstanding the failure of the clerk to enter the title in full. The bill having received the vote in favor of its passage of a majority of the members duly elected and the names of those voting by “ayes” and “noes” having been entered upon the journal it follows that section 2 of the act or the Jefferis amendment was voted on as well as other parts of the bill, and passed the House as a part of the bill in accordance with section 25, Article III of the Constitution of this State.
It was necessary that the Speaker of the House, in the presence of its members, sign the bill immediately after its title had been publicly read, and the fact of such signing be at once entered upon the journal. (Sec. 28, Art. Ill o.f the Constitution.) The same provision applies to signing the hill by the President of the Senate. No question is here made as to the compliance of the President of the Senate with this provision, but it is- urged that the Speaker of the House failed to comply therewith. After the bill had passed the House it was referred to the Enrollment Committee and thereafter reported out of that committee by number only as House Bill No. 137 correctly enrolled as *370Enrolled Act No. 96. (House Journal, 581.) The following entry appears in the House Journal at pages 581 and 582 under date of February 20, 1909, and under the heading “Signing Enrolled Acts,” viz: “Mr. Speaker announced that he was about to sign * * * E. A. No. 96, House of Representatives, ‘An act to amend and re-enact section 150, and repealing sections 155, 156, 158 and 159 of the Revised Statutes of Wyoming of 1899, relating to the duties of the State Veterinarian.’ * * * And Mr. Speaker did, in the presence of the House affix his official signature-to each and all of said Enrolled Acts.” This recital shows that the Speaker did in the presence of the House affix his official signature to Enrolled Act No. 96 and the act itself bears his official signature. The fact of such signing was entered' upon the journal. It is not recited úpon the journal that the title had been publicly read and that the signing of the bill in the presence of the House was immediately after such reading, other than by inference from the history of the bill and the recital that Mr. Speaker announced that he was about to sign Enrolled Act No. 96, House of Representatives, “An act to amend and re-enact section 150 and repealing section 155” and other sections. In Bolin v. North Platte Valley Irr. Co., supra, the question of the compliance with this provision of the Constitution by the President of the Senate was before this court. It is there said: “The only entry found in the Senate Journal with reference to the signing by the President of the Senate of the act in question is found on page 521, Senate Journal, 1909, under the heading “Signing Enrolled Acts” and is as follows: ‘Mr. President thereupon gave notice that he was about to sign, and did thereupon in the presence of the Senate, affix his official signature to the following enrolled acts, to-wit: * * * House Enrolled Act No. 73, original being: House-Bill No. 96 — ‘A bill for an act relating to the issuance of certificates of appropriation under permit, and to the use of the waters of the State of Wyoming for power purposes.’ ” The error in this entry was that it gave the wrong number *371of the original bill and the wrong title. ■ By reference to the-journal entries it was found that House Bill No. 96 as entitled never passed the Senate, but that House Bill No. 69-passed both houses and as passed was enrolled as Enrolled' Act No. 73, which was in fact House Bill 69. This court says: “The Senate Journal recites that the President of the Senate gave notice that he was about to sign and did then sign certain enrolled acts. Then follows the description of' the bills there signed, and in each instance the number of the-enrolled act is given as well as the other description; and, had the journal in this instance contained the number of the-enrolled act only, it would no doubt have been sufficient. * * * However the error in the Senate Journal may have-occurred, we think the recital in the journal which is supported by the enrolled act and by all other recitals in the journal with reference to the bill must be taken as speaking-the truth, and that the other description of the bill must be rejected as the erroneous one.” The facts of that case are nearly identical with the case here. The only difference is that in that case the description of the bill in the journal’ entry by reference to number and title was wholly erroneous, while in the case here the description by number was correct and by title incorrect because incomplete. This clearly appears from the enrolled act and the other journal entries. The entry shows that the Speaker signed Enrolled Act No. 96 in the presence of the House, after his announcement that he was about to sign it, and as a condition precedent to doing so, section 25, Article III, supra, required him to so sign immediately after the title had been publicly read. If' the title of the bill constituting the enrolled act was publicly-read immediately before the Speaker affixed his official signature thereto then the provisions of this section were complied with and the error was in the failure to correctly record that fact in the journal. The section of the Constitution does not specifically require the fact that the title was publicly read to be recorded in the journal but does require the-fact of signing the bill to be immediately entered upon the-*372journal. We think there is a presumption that obtains that when a Speaker publicly affixes his official signature to a bill which has regularly passed the House over which he presides and in the presence of its members that the title of the bill as it appears in the enrolled act as a condition precedent to such signing, if publicly read at alfmust have been read in its entirety. In the case here the journal entry shows that it was at least partially read and if read at all from the enrolled act, as it must have been, then there is every reason to assume that the Speaker performed his duty by signing the bill immediately after the complete title as given therein was publicly read. There is nothing in the journal that indicates that the descriptive matter in the bill was not completely read. On the contrary, taking into consideration the entry as far as it goes in connection with the bill as passed, signed by the Speaker of the House and the President of the Senate and approved by the Governor and lodged in the office of the Secretary of the State and other journal entries with reference to its introduction and passage the presumption is the other way. The vote upon the passage of House Bill 137 as correctly engrossed was upon the entire bill as read at the time when such vote was taken as shown by the House Journal entries. As originally introduced, the bill then had no existence separate and apart from the amendment and could not properly and correctly be enrolled without the. latter. In principle, the same question was so decided by this court in Bolin v. North Platte Valley Irr. Co., supra.
3. The fifth, sixth and seventh reserved questions involve the validity of the second and .third sentences of section 148 of the Revised Statutes as amended by^ Chapter 164 of the Laws of 1909, under the provisions of the first section of Article XIX, section 1 of Article III and Article II of the Constitution which are respectively as follows:
Sec. 1, Art. XIX. “The legislature shall pass all necessary laws to provide for the protection of live stock against the introduction or spread of pleuro-pneumonia, glanders, splenetic or Texas fever, and other infectious or contagious *373diseases. The legislature shall also establish a system of quarantine, or inspection, and such other regulations as may be necessary for the protection of stock owners, and most conducive to the stock interests within the state/’
Sec. 1, Art. Ill, “The legislative power shall be vested in a senate and house of representatives, which shall be designated ‘The Legislature of the State of Wyoming/ ”
Sec. 1, Art. II. “The powers of the government of this state are divided into three distinct departments: the legislative, executive and judicial, and no person or collection of persons charged with the exercise of powers properly belonging to one of these departments shall exercise any powers properly belonging to either of the others, except as in this constitution expressly permitted.”
We need not here repeat the second and third sentences of section 148 as amended but refer to those sentences in the section as they appear in another part of this opinion. It is contended that these sentences constitute an unlawful delegation of power. The first sentence of section 1 of Article. XIX, supra, -in substance lodges with the legislature the power to provide for the protection of live stock against the introduction or spread of all infectious or contagious diseases. By the second sentence it is empowered to establish a system of quarantine, or inspection, and such other regulations as may be necessary, &c. Laws enacted under and in pursuance of this Constitutional provision are in the nature of police- regulations and that being so it is not a delegation of legislative power to the officer or agent through which the state acts in such matters. The legislature enacts the regulations and the state acts and enforces the same through its agent, duly appointed or selected for that purpose. The regulations here made are statutory.. They are- not made by the agent or -State Veterinarian. As to what constitutes a reasonable notice in each particular case within which the owner shall dip or treat his infected cattle rests in the sound judgment of the Veterinarian in the first instance. His judgment, however, is purely that. *374of an administrative officer and is not final but is subject to review. He can not use his power arbitrarily nor oppressively but must act within the provisions of the law, and when his’ act is beyond and outside the authority reposed in Rim by statute such act is void. It was so held with reference to a sheep inspector in Richter v. State, 16 Wyo. 437, 95 Pac. 51. In that case the statute, sec. 2087, as amended and re-enacted, Ch. 98, S. R. 1905, provides “that any inspector, either Federal or State, shall have authority to inspect and quarantine and treat- sheep affected with contagious or infectious disease, or suspected of being so affected or that have been so exposed to any such disease.” At page 443, Vol. 16, Wyo. Rep., at page 52 of 95 Pac., we said: “It will be observed that the inspector’s authority to quarantine sheep is expressly conferred by statute, and' in the matter of quarantining sheep because infected with or Recause they have been exposed to infectious diseases he is the agent of the state. A conferred power of this nature Is not inhibited by the Constitution because it is the method and practically the only method by which the state can enforce its police regulations. The law is essentially of that nature and the protection sought and the object to be attained mus-t be' by a summary method and the state must act and act quickly through its agents' who are clothed with certain powers in the performance;of the duty.-- The power can not be used arbitrarily nor oppressively but only in such cases and in the manner prescribed by the statute, which Reing penal in its nature must be strictly construed.” With equal force the language there used may be applied to the ■case here. There is nothing in the sentences of the act under consideration which authorizes the Veterinarian to act arbitrarily or oppressively, but on the contrary he is authorized to take only such steps as the statute requires upon discovery or knowledge of the existence of any infectious disease to prevent its spread. The act is continually in force and is not suspended or vitalized by any act of the State Veterinarian. It is his guide at all times and enables him *375to meet conditions as they may arise when he would be powerless in the absence of such act. It does not delegate legislative powers to him but provides ‘ what shall be done on ascertaining the existence of certain facts. (Koppala v. State, 15 Wyo. 398, 89 Pac. 576, 93 Pac. 662.) It is in the nature of a police regulation and as such is not inhibited by section 1, Article XIX, section 1, Article III, nor section 1, Article II, of the Constitution.
4. The provision of section 2 authorizing the seizure of the infected cattle, after reasonable notice by the State Veterinarian to the owner and his failure to dip and properly treat and care for the infected cattle, and hold them for the actual expenses thus incurred and sell them as provided unless redeemed by the owner are assailed under reserved questions 8, 9 and 10 as being void under the due process of law clauses of the State and Pederal Constitutions, viz: Sections 6 and 7, Article I, Constitution of the State of Wyoming and Amendment V to the Constitution of the United States.
The failure of the statute to provide for an antecedent hearing before quarantine was not fatal thereto for the ■owner would not be concluded by the finding of the officer as to the necessity of a quarantine. That question, as well as the reasonableness of his requirements as to treatment, could, as we have already intimated, be litigated in any suit when those questions were properly in issue.
The last sentence of section 2, as it appears in Chapter 164, S. L., 1909, relates to fees and the amounts thereof to be collected for inspection of stock imported into the state appears to be the Winkleman amendment and was intended to constitute section 3 of the bill. Its validity is not here involved nor is it germane to the discussion of the reserved ■questions hereinbefore discussed.
To each of the reserved questions numbered 1, 5, 6, 7, 8, 9 and 10, respectively, this court answers “No” and to reserved questions numbered 2, 3 and 4,.this court answers “Yes.”
Beard, C. J., and POTTER, J., concur.